                                                                               Case: 20-1153, Doc
                                                                     Case 2:20-bk-13530-BR    Document: 13,07/10/20
                                                                                                  99 Filed  Filed: 07/09/2020    Page 1
                                                                                                                      Entered 07/10/20  of 5
                                                                                                                                       09:38:06      Desc
                                                                                               Main Document     Page 1 of 5



                                                                      1 Daniel A. Lev (CA Bar No. 129622)
                                                                         dlev@sulmeyerlaw.com
                                                                      2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3 333 South Grand Avenue, Suite 3400
                                                                        Los Angeles, California 90071-1406
                                                                      4 Telephone: 213.626.2311
                                                                        Facsimile: 213.629.4520
                                                                      5
                                                                        Attorneys for Appellees, Victor Franco Noval, Peter Marco, LLC, and First International
                                                                      6 Diamond, Inc.

                                                                      7 Ronald Richards (CA Bar No. 176246)
                                                                         ron@ronaldrichards.com
                                                                      8 Law Offices of Ronald Richards & Associates, APC
                                                                        P.O. Box 11480
                                                                      9 Beverly Hills, California 90213
                                                                        Telephone: 310.556.1001
                                                                     10 Facsimile: 310.277.3325
  Professional Corporation




                                                                     11 Attorneys for Appellee, Victor Franco Noval
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 Baruch C. Cohen (CA Bar No. 159455)
                                                                         baruchcohen@baruchcohenesq.com
                                                                     13 Law Office of Baruch C. Cohen, APLC
                                                                        4929 Wilshire Boulevard, Suite 940
                                                                     14 Los Angeles, California 90010
                                                                        Telephone: 323.937.4501
SulmeyerKupetz, A




                                                                     15 Facsimile: 888.316.6107

                                                                     16 Attorneys for Appellees, Peter Marco, LLC and First International Diamond, Inc.

                                                                     17                     UNITED STATES BANKRUPTCY APPELLATE PANEL

                                                                     18                                 OF THE NINTH CIRCUIT

                                                                     19
                                                                          In re                                       BAP No. CC-20-1153
                                                                     20
                                                                        JADELLE JEWELRY AND DIAMONDS,                 Case No. 2:20-bk-13530-BR
                                                                     21 LLC,
                                                                                                                      Chapter 7
                                                                     22
                                                                                                                      STATEMENT OF ELECTION PURSUANT
                                                                     23                   Debtor.                     TO 28 U.S.C. § 158(c) AND FEDERAL
                                                                                                                      RULE OF BANKRUPTCY PROCEDURE
                                                                     24                                               8001(e) TO HAVE APPEAL HEARD BY
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                     25
                                                                                                                      DATE:
                                                                     26                                               TIME:       No Hearing Required
                                                                                                                      PLACE:
                                                                     27

                                                                     28


                                                                          DAL 2703818v1
                                                                               Case: 20-1153, Doc
                                                                     Case 2:20-bk-13530-BR    Document: 13,07/10/20
                                                                                                  99 Filed  Filed: 07/09/2020    Page 2
                                                                                                                      Entered 07/10/20  of 5
                                                                                                                                       09:38:06           Desc
                                                                                               Main Document     Page 2 of 5



                                                                      1
                                                                        JADELLE JEWELRY AND DIAMONDS,
                                                                      2 LLC,

                                                                      3                   Appellant,
                                                                      4           vs.
                                                                      5 VICTOR FRANCO NOVAL; PETER
                                                                        MARCO, LLC; and FIRST
                                                                      6 INTERNATIONAL DIAMOND, INC., et al.,

                                                                      7                   Appellees.
                                                                      8

                                                                      9
                                                                          TO THE CLERK OF THE COURT, APPELLANT, THE OFFICE OF THE UNITED
                                                                     10
                                                                          STATES TRUSTEE, AND INTERESTED PARTIES:
                                                                     11
  Professional Corporation




                                                                                          PLEASE TAKE NOTICE that appellees Victor Franco Noval (“Noval”),
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12
                                                                          Peter Marco, LLC (“Marco”), and First International Diamond, Inc. (“First International”
                                                                     13
                                                                          and together with Noval and Marco, the “Appellees”), hereby elect to have appellant
                                                                     14
                                                                          Jadelle Jewelry and Diamonds, LLC’s appeal of the (i) “Order: (1) Directing Rachel
                                                                     15
SulmeyerKupetz, A




                                                                          Rechnitz and Jona Rechnitz to File Joint Declaration Under Penalty of Perjury; (2) Setting
                                                                     16
                                                                          Date By Which Petitioning Creditors May Contact Creditors Identified in Joint Declaration
                                                                     17
                                                                          and Conduct Certain Discovery; (3) Setting Date for Hearing On Status Conference; and
                                                                     18
                                                                          (4) Setting Date for Filing of Joint Status Report Prior to Status Conference,” entered by
                                                                     19
                                                                          the United States Bankruptcy Court, Central District of California, Los Angeles Division,
                                                                     20
                                                                          on June 10, 2020 [Docket No. 39], (ii) “Order Denying ‘Putative Debtor’s Emergency
                                                                     21
                                                                          Motion for (1) Reconsideration of the Court’s Order, or (2) Alternatively, A Stay of the
                                                                     22
                                                                          Bankruptcy Case,’" entered by the United States Bankruptcy Court, Central District of
                                                                     23
                                                                          California, Los Angeles Division, on June 16, 2020 [Docket No. 53], (iii) “Order Directing
                                                                     24
                                                                          Clerk of Court to Immediately Enter An Order for Relief Under Chapter 7, and Requiring
                                                                     25
                                                                          the Debtor to File All Schedules and Related Documentation for a Chapter 7 Case Within
                                                                     26
                                                                          Fourteen Days of the Entry of This Order,” entered by the United States Bankruptcy
                                                                     27
                                                                          Court, Central District of California, Los Angeles Division, on June 16, 2020 [Docket No.
                                                                     28


                                                                          DAL 2703818v1                                2
                                                                               Case: 20-1153, Doc
                                                                     Case 2:20-bk-13530-BR    Document: 13,07/10/20
                                                                                                  99 Filed  Filed: 07/09/2020    Page 3
                                                                                                                      Entered 07/10/20  of 5
                                                                                                                                       09:38:06        Desc
                                                                                               Main Document     Page 3 of 5



                                                                      1 54], and (iv) “Order for Relief and Order to File Schedules, Statements and List(s),”

                                                                      2 entered by the United States Bankruptcy Court, Central District of California, Los Angeles

                                                                      3 Division, on June 16, 2020 [Docket No. 55], heard by the United States District Court,

                                                                      4 Central District of California.

                                                                      5 DATED: July 9, 2020                    SulmeyerKupetz
                                                                                                               A Professional Corporation
                                                                      6

                                                                      7

                                                                      8                                        By: /s/ Daniel A. Lev         _________________
                                                                                                                   Daniel A. Lev
                                                                      9                                            Attorneys for Victor Franco Noval, Peter
                                                                                                                   Marco, LLC, and First International Diamond,
                                                                     10                                            Inc.
                                                                     11 DATED: July 9, 2020                    Law Offices of Ronald Richards & Associates, APC
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12

                                                                     13
                                                                                                               By: /s/ Ronald Richards       _________________
                                                                     14                                            Ronald Richards
                                                                                                                   Attorneys for Victor Franco Noval
                                                                     15
SulmeyerKupetz, A




                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2703818v1                               3
          Case: 20-1153, Doc
Case 2:20-bk-13530-BR    Document: 13,07/10/20
                             99 Filed  Filed: 07/09/2020    Page 4
                                                 Entered 07/10/20  of 5
                                                                  09:38:06                             Desc
                          Main Document     Page 4 of 5



                      UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

                 Form 15. Certificate of Service for Electronic Filing

       Instructions for this form: http://www.ca9.uscourts.gov/forms/form15instructions.pdf

9th Cir. Case Number(s) CC 20-1153

I hereby certify that I electronically filed the foregoing/attached document(s) on this
date with the Clerk of the Court for the United States Court of Appeals for the Ninth
Circuit using the Appellate Electronic Filing system.

Service on Case Participants Who Are Registered for Electronic Filing:
[ ] I certify that I served the foregoing/attached document(s) via email to all
registered case participants on this date because it is a sealed filing or is submitted
as an original petition or other original proceeding and therefore cannot be served
via the Appellate Electronic Filing system.

Service on Case Participants Who Are NOT Registered for Electronic Filing:
[X] I certify that I served the foregoing/attached document(s) on this date by hand
delivery, mail, third party commercial carrier for delivery within 3 calendar days, or,
having obtained prior consent, by email to the following unregistered case
participants (list each name and mailing/email address):
   Rachel Rechnitz                                 Jona Rechnitz
   9533 Sawyer Street                              9533 Sawyer Street
   Los Angeles, CA 90035                           Los Angeles, CA 90035

   Sam S. Leslie
   3435 Wilshire Blvd., Ste #990
   Los Angeles, CA 90010

Description of Document(s) (required for all documents):
 APPELLEES' STATEMENT OF ELECTION PURSUANT TO 28 U.S.C. §
 158(c) AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 8001(e)
 TO HAVE APPEAL HEARD BY UNITED STATES DISTRICT COURT"



CC 2701092v1        Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 15                                                                                         Rev. 12/01/18
          Case: 20-1153, Doc
Case 2:20-bk-13530-BR    Document: 13,07/10/20
                             99 Filed  Filed: 07/09/2020    Page 5
                                                 Entered 07/10/20  of 5
                                                                  09:38:06                            Desc
                          Main Document     Page 5 of 5



Signature      /s/ Cheryl Caldwell                          Date        July 9, 2020
(use “s/[typed name]” to sign electronically-filed documents)




CC 2701092v1       Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 15                                                                                        Rev. 12/01/18
